April 27, 2015 BNY MELLON FUNDS TRUST BNY Mellon Income Stock Fund Supplement to Statement of Additional Information dated December 31, 2014 The following supersedes and replaces any contrary information in the section of the SAI entitled "Investments, Investment Techniques and Risks": Fund Municipal Securities 5 Funding Agreements REITs Money Market Instruments 6 Foreign Securities 7 Emerging Markets Depositary Receipts Sovereign Debt Obligations and Brady Bonds BNY Mellon Income Stock Fund ü ü ü ü * *
